Citation Nr: 0738883	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) non-service-connected 
pension benefits in the amount of $4,064.24.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to July 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Committee on 
Waivers and Compromises of the St. Paul, Minnesota, Pension 
Maintenance Center, for the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In a letter dated in October 2005, the veteran's custodian 
for purposes of handling the veteran's VA non-service-
connected pension benefits requested that he no longer be 
appointed as the veteran's custodian, and that other 
arrangements be made for handling of the veteran's money.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requests a waiver of an overpayment of $4,064.24 
in VA non-service-connected pension benefits.  The funds were 
paid to his custodian during a period of the veteran's 
incarceration.  The veteran is appointed a custodian because 
he has been found to be incompetent for VA benefits purposes, 
due to a mental disability.  The veteran and his spouse now 
allege that the veteran's custodian retained the overpaid VA 
benefits funds for his own enrichment.

The veteran became married to his current wife in January 
2004, while in receipt of VA non-service-connected pension 
benefits.  In June 2004, the veteran's wife contacted the RO, 
informing the RO that the veteran was incarcerated and 
requesting an apportionment of his benefits.  An undated 
report of contact between the RO and the Texas Division of 
Criminal Justice (TDCJ) indicates that the veteran was 
incarcerated beginning in March 2004, with a projected 
release date of February 2007.   

In September 2004, the veteran's wife's claim for an 
apportionment during the veteran's incarceration was denied 
because her income was in excess of the maximum allowed for 
entitlement to such an apportionment.  Neither the veteran 
nor his wife appealed this determination.  

Also in September 2004, the veteran's pension was terminated 
effective May 2004, on the 61st day of incarceration.  The 
veteran was also informed that he had been "paid too much" 
and that he therefore owed a debt to VA.  The letter 
informing the veteran of this termination of benefits and of 
the overpayment was sent to his custodian.  

In an April 2005 letter, the veteran's custodian submitted a 
statement indicating that repaying the debt to VA would cause 
a hardship to the veteran, because the veteran's spouse had 
used the funds to maintain a place for her to live while the 
veteran was incarcerated.  The custodian requested a waiver 
of the debt owed to VA.  In the February 2005 decision on 
appeal, the Committee on Waivers and Compromises denied 
waiver of "overpayment of VA non-service connected pension 
in the amount of $4,064.24."  

In July 2005, the RO received a VA Form 9 from the veteran's 
custodian, stating "the money was received by me as the 
custodian but I handed it over to his spouse...  He nor I 
benefitted from the check in any way."  He indicated that 
repaying the debt would be a hardship on the veteran.  

In October 2005, the veteran's custodian wrote to VA 
requesting that he no longer serve as the veteran's 
custodian.  He stated that the checks he received on the 
veteran's behalf were cashed and sent to the veteran, and 
that funds were sent to the veteran's spouse.  He asserted 
that he did not profit in any way from the veteran's money, 
and requested that VA make other arrangements for handling of 
the veteran's money.

In December 2005, the Board received correspondence from the 
veteran and his spouse alleging that the only funds they had 
received from the custodian were the initial checks that were 
allowed for the first 60 days of his incarceration.  They 
indicated that the veteran's spouse received the first check 
and signed for it to acknowledge receipt, and that the second 
check was supposed to have been deposited in $150 
installments in the veteran's Texas Department of Criminal 
Justice (TDCJ) trust fund account, but that the full amount 
due was not fully forwarded to the veteran.  The veteran and 
his spouse alleged that the veteran's statement of account at 
the TDCJ and other financial records would corroborate their 
allegations.  The veteran specifically alleged that the 
custodian has retained the overpayment at issue in this case 
"for purposes of his own enrichment."

The veteran and his spouse should be afforded an opportunity 
to substantiate their allegations.  The matter of whether the 
veteran's custodian took advantage of the veteran's 
incarceration and incompetency, and used the overpaid VA 
funds for his own enrichment, may affect whether VA can in 
"equity and good conscience" seek to recoup from the 
veteran the money owed to VA.  Also at issue is whether there 
is any fraud, misrepresentation, or bad faith on the part of 
the person or persons having an interest in obtaining a 
waiver.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and his spouse and 
provide them the opportunity to submit 
evidence, such as records of financial 
institutions and of the Texas Department 
of Criminal Justice, to substantiate their 
claims that the veteran's custodian 
retained the overpaid VA funds at issue in 
this case for his own enrichment.  

To the extent legally permissible, VA 
should obtain from the veteran and his 
spouse, and, if willing, his custodian, 
authorizations for the release of 
information for the purpose of obtaining 
relevant financial records of the TDCJ, 
and of the financial institutions that 
handled the VA funds.

Additionally, the veteran, his spouse, and 
his custodian should be requested to 
submit copies of all relevant evidence in 
their possession.

2.  Obtain and associate with the claims 
file all available VA records pertaining 
to disbursement of the overpaid funds, 
including any records indicating by whom 
such funds were cashed, where the proceeds 
were deposited, and any other records or 
correspondence in the possession of VA 
that may be relevant in this matter.

3.  Associate with the claims file copies 
of all records pertaining to the action VA 
has taken on the October 2005 request of 
the veteran's custodian that he be removed 
from his appointment as custodian, and 
that VA make other arrangements for the 
handling of the veteran's money.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



